DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 5, 2022.  Claims 1-3 are amended.  Claims 4-9 are new.  Claims 1-9 are pending in the case.  Claim 1 is the independent claim.  
This action is final.

Applicant’s Response
In the response filed on April 5, 2022, Applicant amended the claims in response to the rejection of the claims under 35 USC 103 and the interpretation of the claims under 35 USC 112 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the interpretation of the claims under 35 USC 112 are acknowledged.  As the limitation “display part” has been amended to recite “display,” the interpretation of this limitation under 35 USC 112 is withdrawn.  As Applicant has not amended the remaining limitations previously interpreted under 35 USC 112 or provided any argument that these limitations should not be interpreted under 35 USC 112, the interpretation of the remaining limitations under 35 USC 112 is maintained.
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s arguments have been fully considered.  Applicant argues that Katsumata, McLaughlin, and Wan do not teach or suggest “a wafer processing apparatus comprising a ‘chuck table for holding a workpiece thereon, the workpiece being a semiconductor wafer or an optical device wafer.’”  Applicant’s arguments are persuasive, and the rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing unit for processing the workpiece…,” and “control unit for controlling the display…” in claims 1-3 and 7-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, Examiner notes that the specification of the instant application appears to describe the processing unit at least on page 11 (i.e. a cutting unit, a grinding unit, a polishing unit, a laser processing unit, etc.), the display part at least on page 12 (i.e. a component of a touch panel having a display device such as a liquid crystal display or an organic electroluminescent display), and the control unit at least on pages 16-17 (i.e. a control unit controlling various mechanisms and including an arithmetic processing unit such as a CPU, a storage device such as ROM or RAM, and an input/output interface, and which thus includes a computer that executes control programs using these components according to a series of processing steps).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 20100097467 A1) in view of Osada et al. (US 20200125245 A1).
With respect to claim 1, Andrews teaches a wafer processing apparatus (e.g. paragraph 0002, system that includes device for effectively positioning a probe for testing a semiconductor wafer; paragraph 0003, processing semiconductor wafers; devices typically subjected to various tests and characterizations) comprising: 
a chuck table for holding a workpiece thereon, the workpiece being a semiconductor wafer or an optical device wafer (e.g. paragraph 0003, semiconductor wafer; paragraph 0004, probe station having movable chuck assembly 20 for supporting a wafer or other test device); 
a processing unit for processing a workpiece held on the chuck table (e.g. paragraph 0005, probe 30 for contacting wafers and other test devices; paragraph 0014, probes for testing semiconductors; microscope); 
a display for displaying a first operation screen for operating the processing unit (e.g. Fig. 8 display 252; paragraphs 0037-0039, viewing probe and device under test in windows 302, 310, 320 of display 300 as shown in Fig. 9; paragraphs 0044-0045, displaying multiple windows in display as shown in Figs. 11 and 12); 
a control unit for controlling the display to display a plurality of the first operation screens switchingly (e.g. paragraph 0046, user able to retrieve custom layouts of windows for future use; i.e. the user can retrieve and select between multiple different operation screen configurations, analogous, where each different operation screen configuration is analogous to one of a plurality of operation screens) 
wherein the control unit 
controls the display to display a selection screen for selecting an optional first operation screen and outputting the first operation screen selected to a storage device (e.g. paragraph 0046, user may need particular configuration of windows to correspond with a particular probing configuration of the probe; user may select layout 450 of Fig. 13, which permits the user to layout a set of windows on the screen in any desirable configuration; user may save these custom layouts; i.e. where a user providing a layout of a screen for operation of the device (via a user interface) is analogous to selecting an optional first operation screen, and where a user saving this provided screen layout is analogous to outputting the selected operation screen to storage), and 
controls the display to display the second operation screen from the storage device (e.g. paragraph 0046, retrieving custom configuration of windows/screen layout; i.e. where the custom configuration/layout of the screen was previously saved (i.e. to storage) and is subsequently retrieved for use (where use of a screen configuration/layout includes its display), this is analogous to controlling the display to display the retrieved screen).
Andrews does not explicitly disclose:
a connector to which an external storage device may be detachably connected,
the plurality of first operation screens that are displayed switchingly are in a predetermined order;
the selection screen including a screen list representing a list of a plurality of the first operation screens, a selection button for selecting an optional first operation screen from the screen list, and an output button for outputting the first operation screen selected from the screen list as a second operation screen to the external storage device provided the external storage device is connected to the connector;
displaying the second operation screen from the external storage device without going through the first operation screens established in the predetermined order when the external storage device that has stored the second operation screen from the processing apparatus or a processing apparatus of a same kind as the processing apparatus is connected to the connector.
However, Osada teaches:
a connector to which an external storage device may be detachably connected (e.g. paragraph 0014, communication terminal including communication unit that communicates with control device; paragraph 0030, communication terminal connected to numerical control device; terminals may be connected to numerical control device; paragraph 0032, numerical control device including selection information storage unit 101, layout information storage unit 102, screen information creation unit 103, screen information storage unit 104, combined screen information storage unit 106; external storage device, nonvolatile storage/flash memory may be used as the selection information storage unit 101, layout information storage unit 102, screen information creation unit 103, screen information storage unit 104, combined screen information storage unit 106; paragraph 0047, communication unit 202 of communication terminal communicates with the numerical control device; i.e. the terminal includes components for connecting with a numerical control device, which is implemented at least in part as an external storage device),
the plurality of first operation screens that are displayed switchingly are in a predetermined order (e.g. paragraph 0054, sequentially displaying images of layout patterns 501 to 504 as shown in Fig. 5A-D; i.e. a plurality of different screens having various layout patterns may have a sequential display order);
the selection screen including a screen list representing a list of a plurality of the first operation screens, a selection button for selecting an optional first operation screen from the screen list, and an output button for outputting the first operation screen selected from the screen list as a second operation screen to the external storage device provided the external storage device is connected to the connector (e.g. paragraph 0049, selecting contents by a tap on a touch panel; paragraph 0054, generating thumbnails of the images of the layout patterns 501 to 504 and displaying the same on the display unit 204 as a list; paragraph 0055, operator selecting layout pattern, transmitting layout information of selected layout pattern to numerical control device 100 via communication unit 202; paragraph 0056, upon receiving the layout information, storing layout information in layout information storage unit 102; paragraph 0059-0061, operator further selecting contents which are to be displayed within selected screen layout; transmitting selection information of contents to numerical control device; paragraph 0062, numerical control device storing selection information in selection information storage unit 101; i.e. where the user’s selection of a thumbnail corresponding to a screen layout to be used, and/or other designated content for selecting the customized screen, is via a tap to the thumbnail itself, similar to the selection method of paragraph 0049, the thumbnail itself operates as a selection button for selecting the corresponding screen; further where the selection is transmitted to external storage on the basis of the selection, the thumbnail itself similarly operates as an output button for outputting the selected screen to the external storage);
displaying the second operation screen from the external storage device without going through the first operation screens established in the predetermined order when the external storage device that has stored the second operation screen from the processing apparatus or a processing apparatus of a same kind as the processing apparatus is connected to the connector (e.g. paragraph 0065-0066, communication terminal transmitting transmission request for the combined screen information; control unit sequentially transmits the created combined screen information stored in screen information storage unit 104 to communication terminal; upon receiving combined screen information from numerical control device, control unit 203 displays the combined screen information on the display unit 204; i.e. after the customized screen has been selected and configured, and while the terminal is connected to the external device, the customized screen information is transmitted from the external device which it is stored on to the terminal, for display at the terminal, without displaying any of the other operation screens/screen layouts which the user may have previously selected from and which may have been displayed in a sequential order).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews and Osada in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens), to incorporate the teachings of Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.) to include, within the semiconductor wafer test device screen customization and saving/retrieval interfaces of Andrews, a list of selectable screens (i.e. including thumbnails of different sample selectable screen layouts, the screen layouts having a sequential order, as taught by Osada), such that the user may provide a selection of one of the thumbnails, and further configuration of content displayed within the layout, such as via a touch input to the selected thumbnail and/or other content itself, where the user selection causes both the selection of the relevant screen and output of the selection for storage at external storage, such that the selected item from the list itself serves as a selection button and an output button (as taught by Osada) and, subsequently, while the device (i.e. of Andrews, and the similar terminal device of Osada) and the external storage device (i.e. the numerical control device of Osada, which may be implemented at least in part using external storage) are connected, transmitting the information of the selected customized screen from the external device to the device and displaying the selected screen at the device, without displaying other screens (i.e. as taught by Osada).  One of ordinary skill would have been motivated to perform such a modification in order to avoid providing unnecessary screen information other than information required by an operator, by providing a screen including contents of images conforming to the purpose of an operator as described in Osada (paragraph 0007-0008, 0030).
With respect to claim 4, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Andrews further teaches wherein the chuck table is configured to hold the wafer as it is being held in an annular frame (e.g. paragraph 0009, describing Figs. 6 and 7, chuck assembly 20 includes conductive elements 80 and 81 of circular shape; element 80 has a planar upwardly-facing wafer-supporting surface; i.e. at least element 80, which is an element of the chuck assembly, has a circular/annular shape and supports the semiconductor wafer, analogous to holding the wafer as it is held in an annular frame (i.e. such as the circular frame formed by element 80)).
With respect to claim 5, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Andrews further teaches wherein the chuck table is configured to hold the wafer under suction (e.g. paragraph 0009, apertures of wafer-supporting surface communicating with chambers connected to vacuum lines; respective vacuum lines selectively connect the chambers and apertures to the source of vacuum to hold the waver).
With respect to claim 6, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, Osada and further teaches wherein the display comprises part of a touch screen (e.g. paragraph 0049, contents of screen selected by a tap on a touch panel as shown in Fig. 7; paragraph 0051, touch panel is used in the display unit 204, such that display unit 204 has an input function).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews and Osada in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens), to incorporate the teachings of Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.) to implement the display as part of a touch screen.  One of ordinary skill would have been motivated to perform such a modification in order to avoid providing unnecessary screen information other than information required by an operator, by providing a screen including contents of images conforming to the purpose of an operator as described in Osada (paragraph 0007-0008, 0030).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Osada, further in view of Wan et al. (US 20160062589 B1).
With respect to claim 2, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed.  Although Osada further teaches that a plurality of layout screens may be stored in the external storage device (paragraph 0032, numerical control device including selection information storage unit 101, layout information storage unit 102, screen information creation unit 103, screen information storage unit 104, combined screen information storage unit 106; external storage device, nonvolatile storage/flash memory may be used as the selection information storage unit 101, layout information storage unit 102, screen information creation unit 103, screen information storage unit 104, combined screen information storage unit 106), Andrews and Osada do not explicitly disclose wherein the control unit 
controls the display to display a layout map screen capable of establishing a positional relationship of a plurality of the second operation screens, and 
switches the positional relationship of the second operation screens depending on a changing operating action on the layout map screen.
However, Wan teaches wherein the control unit 
controls the display to display a layout map screen capable of establishing a positional relationship of a plurality of the second operation screens (e.g. paragraph 0246, displaying overview screen dashboard to allow user to add, delete, or reorder overview screens in an ordered set; displaying multiple overview screens, in the order in which they appear in the ordered set, so the user can easily review and updated the set of screens; paragraph 0247, describing overview screen dashboard as shown in Fig. 14; paragraph 0248, dashboard 1402 including plurality of screens shown at reduced size; ), and 
switches the positional relationship of the second operation screens depending on a changing operating action on the layout map screen (e.g. paragraph 0249, describing Figs. 15A-B, detecting touch and drag contact on overview screen 1504 in dashboard 1402 that drags overview screen 1504 to new position in the dashboard, updating position of overview screen 1504 in the dashboard and also changing its position correspondingly in the ordered set of overview screens; Fig. 15A depicts dashboard 1402 with screens in initial order; Fig. 15B depicts dashboard updated with new position of overview screen 1504; see also paragraph 0300).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada, and Wan in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of Wan (directed to a user interface customization, including reordering of positions/sequences of screens shown on a device) to include, within the semiconductor wafer testing device screen customization and saving/retrieval interface of Osada, an interface displaying a dashboard/layout screen showing the plurality of screens (i.e. exported to the external storage as taught by Osada) as an ordered set and, upon receiving a user operation, such as a touch and drag operation, changing positional relationships of the screens with respect to one another, both as displayed within the dashboard/layout screen, and within the ordering of the screens as an ordered set.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to easily review and update a current set of screens as described in Wan (paragraph 0246).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Osada, further in view of Hirai et al. (US 20070226634 A1)
With respect to claim 3, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Andrews and Osada both further teach wherein the first operation screen and the second operation screen each have a plurality of operation buttons (e.g. Andrews Figs. 9-13, showing a variety of user interface elements/buttons, such as at least zoom feature 402 and selectable quality mode 410 of Fig. 10, described in paragraphs 0041-0042, selectable vertical mode 430 as shown in Fig. 12 and described in paragraph 0044, and selectable horizontal mode 438 and layouts 450 of Fig. 13, described in paragraphs 0045-0046; Osada Fig. 2, described in paragraph 0036 as an example of a machining display screen displayed according to screen information, including a plurality of buttons 400e such as screen switching button and contents information switching button).
Andrews and Osada do not explicitly disclose wherein the control unit controls the display to display a layout changing screen for changing positions of the operation buttons in the second operation screen, and controls the display to display the operation buttons in the second operation screen on a basis of established coordinates in the layout changing screen.  However, Hirai teaches wherein the control unit
controls the display to display a layout changing screen for changing positions of the operation buttons in the second operation screen (e.g.  paragraph 0012, generating edition screen which includes icons representing components of a review result to be outputted as a report; moving and placing icons on the edition screen depending on operations of a pointing device; paragraph 0091, describing template edition screen 800 as shown in Fig. 8; report components/modules are displayed in the form of icons in module selector 820; See Figs. 8-14, showing various screens in which the user positions various icons for display in the report within the edition screen 800; paragraph 0138, generating template information file 193), and 
controls the display to display the operation buttons in the second operation screen on a basis of established coordinates in the layout changing screen (e.g. see Figs. 18-21, showing results of outputting review reports having various formats according to the user’s arrangement of icons in selected positions; paragraph 0140, outputting review report by use of template information file 193 which has been stored).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada,  and Hirai in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of Hirai (directed to a report format setting method and apparatus, and defect view system, such as for semiconductor wafers) to include, within the screen customization and saving/retrieval interfaces of Andrews the capability to display a layout changing screen for changing positions of buttons in a user-customized/selected interface (i.e. the second screen), and to display the buttons (i.e. of Andrews and Osada) on the user-customized/selected interface on based on the coordinates/positions established by the user in the layout changing screen for changing the positions of the buttons.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to set up a report/interface format freely, and easily create a report in the desired format as described in Hirai (paragraph 0010).
Claims 7-9 are is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Osada, further in view of Dor et al. (US 20020065900 A1).
With respect to claim 7, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Osada further teaches wherein the control unit controls the display to display the first operation screen as a webpage (e.g. paragraph 0074, numerical control device may form a web server; communication terminal accessing the web server using browser and browsing all necessary pieces of screen information stored in screen information storage unit 104 on a webpage; browsing combined screen information stored in combined screen information storage unit on a webpage).  Andrews and Osada do not explicitly disclose that the first operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in first operation screen data in HTML format.
However, Dor teaches that the first operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in first operation screen data in HTML format (e.g. paragraph 0023, client computer receiving data stored in server computer that relates to present and historical defects on wafers; network using languages such as HTML; paragraph 0024, HTML utilizing tags to define the types and contents of transmitted data; images tagged differently than text in HTML; i.e. where a screen/information received from an external device may be communicated from the external device in an HTML format, and where tags are utilized to define the type and content of the transmitted data, such that when the received screen/information is displayed at the client device, it is displayed on the basis of HTML tags included in the screen data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada, and Dor in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of Dor (directed to communicating images, data, or other information in a defect source identifier, such as defects of semiconductor wafers) to include, within the the capability to store and communicate the operation screen information (i.e. such as various user-configured operation screens which are saved in storage for later retrieval as taught by Andrews) in a webpage format (i.e. as taught by Osada), such as in an HTML format which utilizes tags to define the types and contents of the screen information data (i.e. as taught by Dor), such that when the operation screen information is received from the external device and displayed at the receiving/client device (i.e. such as in webpage format as taught by Osada, where this may be an HTML format using tags as taught by Dor), it is displayed on the basis of HTML tags included in the operation screen data in HTML format.  One of ordinary skill would have been motivated to provide a method and apparatus for communicating semiconductor-related information, such as defect, defect source, and defect solution information, to various locations within and between factories, and to form a centralized defect knowledge library as described in Dor (paragraph 0008-0009).
With respect to claim 8, Andrews in view of Osada further in view of Dor teaches all of the limitations of claim 7 as previously discussed, and Osada further teaches wherein the control unit controls the display to display the second operation screen as a webpage (e.g. paragraph 0074, numerical control device may form a web server; communication terminal accessing the web server using browser and browsing all necessary pieces of screen information stored in screen information storage unit 104 on a webpage; browsing combined screen information stored in combined screen information storage unit on a webpage).  Andrews and Osada do not explicitly disclose that the second operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in second operation screen data in HTML format.
However, Dor teaches that the second operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in second operation screen data in HTML format (e.g. paragraph 0023, client computer receiving data stored in server computer that relates to present and historical defects on wafers; network using languages such as HTML; paragraph 0024, HTML utilizing tags to define the types and contents of transmitted data; images tagged differently than text in HTML; i.e. where a screen/information received from an external device may be communicated from the external device in an HTML format, and where tags are utilized to define the type and content of the transmitted data, such that when the received screen/information is displayed at the client device, it is displayed on the basis of HTML tags included in the screen data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada, and Dor in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of Dor (directed to communicating images, data, or other information in a defect source identifier, such as defects of semiconductor wafers) to include, within the the capability to store and communicate the operation screen information (i.e. such as various user-configured operation screens which are saved in storage for later retrieval as taught by Andrews) in a webpage format (i.e. as taught by Osada), such as in an HTML format which utilizes tags to define the types and contents of the screen information data (i.e. as taught by Dor), such that when the operation screen information is received from the external device and displayed at the receiving/client device (i.e. such as in webpage format as taught by Osada, where this may be an HTML format using tags as taught by Dor), it is displayed on the basis of HTML tags included in the operation screen data in HTML format.  One of ordinary skill would have been motivated to provide a method and apparatus for communicating semiconductor-related information, such as defect, defect source, and defect solution information, to various locations within and between factories, and to form a centralized defect knowledge library as described in Dor (paragraph 0008-0009).
With respect to claim 9, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Osada further teaches wherein the control unit controls the display to display the second operation screen as a webpage (e.g. paragraph 0074, numerical control device may form a web server; communication terminal accessing the web server using browser and browsing all necessary pieces of screen information stored in screen information storage unit 104 on a webpage; browsing combined screen information stored in combined screen information storage unit on a webpage). Andrews and Osada do not explicitly disclose that the second operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in second operation screen data in HTML format.
However, Dor teaches that the second operation screen, displayed as a webpage, is displayed on the basis of hypertext markup language (HTML) tags included in second operation screen data in HTML format (e.g. paragraph 0023, client computer receiving data stored in server computer that relates to present and historical defects on wafers; network using languages such as HTML; paragraph 0024, HTML utilizing tags to define the types and contents of transmitted data; images tagged differently than text in HTML; i.e. where a screen/information received from an external device may be communicated from the external device in an HTML format, and where tags are utilized to define the type and content of the transmitted data, such that when the received screen/information is displayed at the client device, it is displayed on the basis of HTML tags included in the screen data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada, and Dor in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of Dor (directed to communicating images, data, or other information in a defect source identifier, such as defects of semiconductor wafers) to include, within the the capability to store and communicate the operation screen information (i.e. such as various user-configured operation screens which are saved in storage for later retrieval as taught by Andrews) in a webpage format (i.e. as taught by Osada), such as in an HTML format which utilizes tags to define the types and contents of the screen information data (i.e. as taught by Dor), such that when the operation screen information is received from the external device and displayed at the receiving/client device (i.e. such as in webpage format as taught by Osada, where this may be an HTML format using tags as taught by Dor), it is displayed on the basis of HTML tags included in the operation screen data in HTML format.  One of ordinary skill would have been motivated to provide a method and apparatus for communicating semiconductor-related information, such as defect, defect source, and defect solution information, to various locations within and between factories, and to form a centralized defect knowledge library as described in Dor (paragraph 0008-0009).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Osada, further in view of McLaughlin et al. (US 5604860).
With respect to claim 1, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed.  Assuming arguendo that Andrews and Osada do not explicitly disclose a selection button for selection of an optional first operation screen or an output button for outputting the first operation screen, McLaughlin teaches a selection button for selection of an optional first operation screen, and an output button for outputting the first operation screen (e.g. col. 4 lines 60-67, assembling multifunctional user interface controls on dialog screens for fax machines, printers, and copiers, multifunctional devices and workstations; customization is enabled via a scaled representation of a control panel; col. 5 lines 35-61, product UI dialog screen as shown in Fig. 4; screen includes mechanisms for customizing job programming including choice of features and scaled representation 120 showing reduced view of current job programming screen; thumbnail placed on grid and shows features and presentation style of current screen layout as it appears during job programming; users adjust position of viewable region by moving it along the grid using scroll buttons 138 and 140; col. 5 lines 66-67, a save/close option 134 is used for permanent storage of programming layout to device’s memory or remote storage for use as needed on any device with electronic display; col. 6 lines 2-3 display normal job programming, where saved versions are selectable by name and open to full size for job programming; col. 6 lines 16-22, multiple control panels provided on same device to tailor job set ups; individual control panels can be named, saved, and shared across networks; col. 6 lines 40-67, users choose one of any number of control panels available to set up a job; available control panel options appear as named buttons on a main dialog screen; users select any of the available control panel options; if a user chooses to change control settings any of the control panel screens are opened by double selecting the option button; user can then use displayed control panel to program; col. 7 lines 1-8, any displayed panel can substitute for main walk up screen; drop down menu available to retrieve and add the panel via listing; changes to layouts and settings saved; col. 7 lines 35- 37, describing Fig. 4, screen display to enable operator to customize operator controls; col. 7 lines 44-46, reduced display 120 is scaled representation of actual screen display that will appear on screen of the interface; col. 7 line 52-col. 8 line 8, describing Fig. 4, scroll buttons 138, 140 slide the reduced display along a plurality of panels as identified at 142, 144, and 146; for each panel a set of selected features can be inserted or received; when reduced display 120 overlays panel 144, panel 144 will receive selected features and so forth for each panel; each panel such as 142, 144, 146 not visible on display at same time; various panels thus provide virtual control panel that is selectively displayed by scrolling buttons 138, 140; save/close button 134 allows operator to store the representation as arranged on reduced display 120 for future use; i.e. as shown in Fig. 4, the user may utilize scroll arrows to position reduced display 120 over, and thereby select, one of a plurality of possible display panels (analogous to a screen), customize the panel as shown within the reduced display 120, and save the panel as shown in the reduced display panel 120 for future use, such as to remote/external storage device; therefore, the plurality of operation panels over which reduced display window may be positioned are, taken together, analogous to a screen list representing a list of a plurality of first operation screens, the scroll buttons for positioning the reduced display 120 over a particular panel are analogous to selection buttons for selecting a first operation screen from the screen list, and the save/close button 134 is analogous to an output button for outputting the first operation screen selected from the screen list as a second operation screen to the external storage device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada,  and McLaughlin in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of McLaughlin (directed to customized control interfaces for multifunctional devices) to include, within the screen customization and saving/retrieval interfaces of Andrews, a screen list representing a plurality of operation screens device (such as in the form of a plurality of panels over which a reduced display window may be positioned as taught by McLaughlin), selection buttons for selecting an operation screen from the screen list for customizing and exporting (such as scroll buttons for moving the reduced display window among the plurality of panels such that a current panel over which the window is positioned is displayed as a scaled representation of the panel which may be customized and saved, as taught by McLaughlin), and an output button for outputting the selected/customized screen/panel to external storage.  One of ordinary skill would have been motivated to perform such a modification in order to allow an operator of a multifunctional device to easily assemble an array of features to most effectively support many kinds of jobs as described in McLaughlin (col. 4 lines 63-66).
With respect to claim 3, Andrews in view of Osada teaches all of the limitations of claim 1 as previously discussed, and Andrews and Osada both further teach wherein the first operation screen and the second operation screen each have a plurality of operation buttons (e.g. Andrews Figs. 9-13, showing a variety of user interface elements/buttons, such as at least zoom feature 402 and selectable quality mode 410 of Fig. 10, described in paragraphs 0041-0042, selectable vertical mode 430 as shown in Fig. 12 and described in paragraph 0044, and selectable horizontal mode 438 and layouts 450 of Fig. 13, described in paragraphs 0045-0046; Osada Fig. 2, described in paragraph 0036 as an example of a machining display screen displayed according to screen information, including a plurality of buttons 400e such as screen switching button and contents information switching button).
Andrews and Osada do not explicitly disclose wherein the control unit controls the display to display a layout changing screen for changing positions of the operation buttons in the second operation screen, and controls the display to display the operation buttons in the second operation screen on a basis of established coordinates in the layout changing screen.  However, McLaughlin teaches wherein the control unit 
controls the display to display a layout changing screen for changing positions of the operation buttons in the second operation screen(e.g. col. 5 lines 22-26, features are manipulable, and may be moved to compose job control screens; arrangement adjusted by dragging features across reduced view of final screen layout; col. 5 lines 51-52, each feature shown in the grid is selectable and can be dragged and dropped to move it to a new position; col. 6 lines 9-11, features on the grid can be selected with finger or mouse and dragged to new locations anywhere along the grid; col. 7 lines 39-44, screen including buttons; these features can be selected and positioned), and 
controls the display to display the operation buttons in the second operation screen on a basis of established coordinates in the layout changing screen (e.g. col. 8 lines 50-60, once control panel has been customized in scaled representation reduced display 120 by suitable selecting and arranging the features, the customized control panel is stored for future use; suitable control panel providing operator with access to stored customized control panels as shown in Fig. 7; col. 9 lines 3-6, operator activating send fax button 204, recalling from memory special customized panel as illustrated in Fig. 8; col. 9 lines 14-16, operator selecting button 216, resulting in display of customized control panel as shown in Fig. 9; col. 9 lines 26-30, customized control panel as shown in Fig. 10 resulting from engagement of button 218; i.e. after the user has completed customization of the screen, including positioning/setting coordinates of the plurality of buttons/features included in the screen, when the screen is displayed, the buttons/features in the screen are displayed based on the positioning/coordinates as set by user during customization).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Andrews, Osada,  and McLaughlin in front of him to have modified the teachings of Andrews (directed to a system for testing semiconductors, including a capability to customize associated operation screens) and Osada (directed to screen creation and layout for a control device and method, including for a variety of systems to be controlled such as a machine tool, industrial machine, etc.), to incorporate the teachings of McLaughlin (directed to customized control interfaces for multifunctional devices) to include, within the screen customization and saving/retrieval interfaces of Andrews, a representation of a panel/screen being customized, in which the user may freely arrange and rearrange the positioning/display coordinates of a plurality of buttons included in the panel/screen such that, when the customized panel/screen is subsequently displayed, the plurality of buttons are displayed at positions/coordinates based on the positioning/coordinates set by the user during customization of the panel/screen (as taught by McLaughlin).  One of ordinary skill would have been motivated to perform such a modification in order to allow an operator of a multifunctional device to easily assemble an array of features to most effectively support many kinds of jobs as described in McLaughlin (col. 4 lines 63-66).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sliwa et al. (US 20040113941 A1) is directed to user interface customization, including exporting selected user interfaces from a list (e.g. abstract, Figs. 3-5).
Innanen et al (US 9953616 B2) is directed to reconfiguring the standby screen of a device, which may then be stored on a removable memory (Figs. 2A-I; col. 7 lines 54-58).
Kodimer (US 20170346970 A1) teaches remote device interface customization (e.g. Fig. 5).
Kato et al. (US 8332764 B2) teaches editing display screen transitions in a device (e.g. abstract, Fig. 17).
Negoro (US 20120233538 A1) teaches user configuration of UI screens for multi-function devices (e.g. abstract, Figs. 5-6).
Sasaki (US 20120144329 A1) teaches MFP device screen customization (e.g. Figs. 12-20).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179